DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
For claim 1; In lines 18-19, the fine mesh having a plurality of holes at a specific diameter, the disclosure filed on 07/02/2020 fail to show support for this limitation.
For claim 2; In lines 2-3, an insect attractant chemical being released into the air, the disclosure filed on 07/02/2020 fail to show support for this limitation.
For claim 4; In lines 2-3, the vertical housing configured to control the pitch, the disclosure filed on 07/02/2020 fail to show support for this limitation.
For claim 5; In line 2, the ability to turn the fan on and off, the disclosure filed on 07/02/2020 fail to show support for this limitation.
For claim 5; In line 2, the ability to control the speed of the fan, the disclosure filed on 07/02/2020 fails to show support for this limitation.
For claim 6; In line 2, the attractant cup being removable, the disclosure filed on 07/02/2020 fails to show support for this limitation.
For claim 6; line 3, an external power supply, the disclosure filed on 07/02/2020 fails to show support for this limitation.

Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the fan motor" in line 7 of the claim, "the central hole" in line 16, “middle of front housing” in line 17,  and “back housing of a fan case” in line 17.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 1 recites the term “close-fitted” is a relative term which renders the claim indefinite. The term “close-fitted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The fit of the mesh and the housing is not defined in the disclosure of the claim, therefore rendering it indefinite.
Claim 2 recites the term “strong” in which is a relative term that renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Stating that the fan generates a suction strong enough to suck insects toward the fine mesh, would be a more appropriate phrase.
Claims 2, 3, & 10 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 5 recites the limitation of “a fan motor,” this limitation renders the claim indefinite, as it is not clear if this is the fan motor previously recited or a second fan motor.
Claims 3-10 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20160212984 A1) in view of Zacharias (US 4908978 A).
For claim 1; Fang teaches a bug trapping device, comprising
a base (80), 
a switch (paragraph [0057]), and
a fan with a plurality of blades (50)
wherein the plurality of blades moves at backwards direction to create inward airflow from front side of the fan (fig. 5 and paragraphs [0011] and paragraph [0019]); and 
fine mesh fixed configured to trap the insects and stop the insects from escaping the bug trapping device (paragraphs [0037] & [0040]), 
wherein the fine mesh has a hole at its centre (60) and the central hole is close-fitted at middle of front housinq and back housing of a fan case (fig. 5 (42) and paragraph [0037]), and 
the fine mesh has a plurality of holes at a specific diameter to trap the insects (paragraph [0040]).
Fang does not teach a charging port or a vertical housing, Fang also does not explicitly teach a motor.
However, Zacharias does teach a bug trap comprsining a pedestal fan (fig. 1) with
A charging port ((26) and column 2; lines 41-61) and
a housing (21) connected to the base of mounting a fan motor (13) and a fan case (12), and wherein the blade of the fan ae directly connected to the motor (column 4; lines 35-56 and fig. 2).
The combination of Fang and Zacharias discloses the claimed invention except for the chagrining port being located at the backside and the housing being vertical.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the charging port on the backside of the invention, since it has been held that rearranging parts of an invention involves only routine skill in the art and moving the charging port to the backside will not change the operation of the trap in any fashion.  See MEP 2144.04 VI. C.
It would have been an obvious matter of design choice to make the different portions of the housing of whatever form or shape was desired or expedient i.e. vertical. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV. B.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fang by applying the known technique of applying a housing that lifts the fan above the base and a charger to power the fan as taught by the similar invention from Zacharias in order to improve Fang by creating a more versatile and portable bug trap. See MPEP 2143 I. (C).
For claim 2; The combination of Fang and Zacharias teaches all limitations as stated above.
Fang further teaches the bug trapping device wherein an insect attractant chemical is released in air (paragraphs [0011] & [0019]) and the strong suction of the air created by the fan sucks the insects and throws them towards the fine mesh (paragraph [0037]).
For claim 6; The combination of Fang and Zacharias teaches all limitations as stated above.
Fang does not teach a charging port.
However, Zacharias does teach wherein the charging port is configured to charge the batteries of the portable bug trapping device to run it by means of an external power supply (column 2; lines 55-61).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as utilizing the charging port to charge batteries by the means of an external power supply as it is “obvious to try” as there are only a finite number of predictable solutions to power a device such as this.  See MPEP 2143 I. (E).
For claim 7; The combination of Fang and Zacharias teaches all limitations as stated above.
Fang does not explicitly disclose a power source.
However, Zacharias does teach a space for the removable and rechargeable batteries (column 2; lines 55-61).
Zacharias teaches all limitations with the exception of the space being in the vertical housing it would have been an obvious matter of design choice to make the different portions of the space for the batteries of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV. B.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fang by combining the prior art element of a convenient place for the batteries to be seated as taught by Zacharias to yield the predictable result of powering the device. See MPEP 2143 I. (A).
For claim 10; The combination of Fang and Zacarias teaches all limitations as stated above.
Fang further discloses wherein the insects get killed by dehydration based on insects being trapped in the fine mesh (paragraph [0037], once in the trap, the insect may be left for a period of time long enough for the mosquitoes to dehydrate).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zacharias as applied to claim 1 above, and further in view of Ha Jin-Young (KR 200467175 Y1).
For claim 3; The combination of Fang in view of Zacharias teaches all limitations as stated above.
Fang further discloses wherein the back fan housing of the fan case comprises a hinged door (paragraph [0037]).
Neither Fang nor Zacharias disclose a hinged door at the bottom side.
However, Ha Jin-Young does disclose a hinged door at its bottom side (paragraph [0037]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fang by combining the modification of Fang with the prior art element of the bottom side hinge door taught by Ha Jin-Young to the trap section as taught by Fang in order to yield the predictable result of easy cleaning of the trap compartment. See MPEP 2143 I. (A).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zacharias as applied to claim 1 above, and further in view of PLANCA (WO 2004028249 A1).
For claim 4; The combination of Fang and Zacharias teaches all limitations as stated above.
The combination of Fang and Zacharias does not teach the vertical housing being able to control the pitch of the fan case.
However, PLANCA does teach wherein the vertical housing is configured to control pitch i.e. swivel motion of the fan case (page 11; pages 5-9).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique as taught by PLANCA in order to improve the similar device as taught by the combination of Fang and Zacharias such that the fan can more effectively cover a whole room. See MPEP 2143 I. (C).
For claim 5; The combination of Fang and Zacharias teaches all limitations as stated above.
Fang does not teach a switch.
However, Zacharias does teach the switch is configured to turn on and off the fan motor (column 3; lines 34-45).
Zacharias does not teach a switch to control the speed of the fan.
However, PLANCA does teach a switch that can control the speed of the fan motor (page 9; lines 12-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the switch that turns the device on/off from Zacharias and the speed control switch from PLANCA in order to yield the predictable result of a more precise trap. See MPEP 2143 I. (A).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Zacharias and Ha Jin-Young as applied to claim 3 above, and further in view of Chang (US 6183200 B1).
For claim 8; The combination of Fang, Zacharias, and Ha Jin-Young teaches all limitations as stated above.
The combination of Fang, Zacharias, and Ha Jin-Young does not teach wherein the front housing includes a handle for means of carrying the bug trapping device.
However, Chang does teach does disclose a handle for means of carrying the bug trapping device (50).
The combination of Fang, Zacharias, Ha Jin-Young, and Chang discloses the claimed invention except for the handle being on the front housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the handle to the front housing, since it has been held that rearranging parts of an invention involves only routine skill in the art and in this case would not cause any unexpected results. See MPEP 2144.04 VI. C.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the handle to the similar invention taught by the combination of Fang, Zacharias, and Ha Jin-Young in order to yield the predictable result of a more accessibly portable fan. See MPEP 2143 I. (A).
For claim 9; The combination of Fang, Zacharias, Ha Jin-Young, and Chang teaches all limitations as stated above.
Fang further discloses the bug trapping device further comprising a removable insect attractant cup (20) mounted in the middle of the front housing of the fan to release insect's attractant chemicals to attract the insects toward the bug trapping device (paragraphs [0011], [0019], & [0032]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/
Examiner, Art Unit 3642                                                                                                                                                                                            
/Christopher D Hutchens/Primary Examiner, Art Unit 3647